Title: From Alexander Hamilton to Caleb Swan, 11 January 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            N. York Jany. 11th. 1800
          
          I have recd. a letter dated Decr. 1st. from Capt. Brock who succeeded Major Bradley in the command of the recruiting parties at Staunton, Virginia, in which he mentions that they are entirely destitute of money for the purpose of carrying on the recruiting Service. I wish you therefore immediately to forward to the Agent at Staunton bounty money sufficient for the recruiting of one Company, unless you should have good reasons for not doing so, if that is the case you will inform me of them. Capt. Brock states in his last return 249 men to have been enlisted by two parties under his command
          W—
          P. Mr. Genl.
        